El Juez Asociado Sr. Wolf,
emitió la opinión del tribunal.
Esta es una moción de desestimación de apelación. La ' apelada, quien solicita la desestimación, sostiene que este es *848un procedimiento de tercería de bienes muebles y que por tanto la apelación debió haberse interpuesto de acuerdo con la Ley de 1907 relativa a la materia, tal como fué enmen-dada en 1908, y que dispone que la apelación debe interpo-nerse dentro de diez días. La apelación en este caso se in-terpuso como unos veinte días después de la sentencia. La apelada cita el caso de Shroeder v. Sucesión de Collazo Muñiz, 26 D. P. R. 730.
Él apelante, por el contrario, sostiene que esta es una acción independiente y que no fué establecida al amparo de dicha Ley de 1907. Examinando los autos encontramus que esta fué una ácción independiente entablada por la apelada reclamando bienes embargados o recobrados por la deman-dada en otro pleito y no una tercería por intervención como autoriza la dicha Ley de 1907. En estas circunstancias el término que tenían los apelantes para establecer el recurso era el usual de treinta días según se determina por el ar-tículo 295 del Código de Enjuiciamiento Civil, y la ley especial no tiene aplicación alguna. El caso de Schroeder, supra, por consiguiente, no es aplicable.
La moción de desestimación debe ser declarada sin lugar.

Sin lugar la desestimación.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Aldrey y Hutchison.
El Juez Asociado Sr. Franco Soto no intervino en la re-solución de este caso.
RESOLaUCIÓN sobre RECONSIDERACIÓN DE NOVIEMBRE 25, 1924.
El Juez Asociado Sr. Wole,
emitió la opinión del tribunal.
Este fue un caso en el cual en 29 de febrero, 1924, de-claramos sin lugar una moción para desestimar la apela-ción. Posteriormente la apelada presentó una moción de reconsideración que señalamos para ser oída junto con la vista del caso sobre sus méritos. La apelada no argumentó-*849su caso sino que lo sometió por el alegato. Por algún tiempo creimos que habíamos adquirido jurisdicción del caso de conformidad con nuestra decisión de febrero 29, supra.* Un examen cuidadoso nos convence de que nuestra decisión anterior fue errónea y que la apelación debe ser desestimada.
La apelada en su moción original de desestimación sos-tuvo que todo el procedimiento fue uno iniciado y seguido por virtud de la ley de 1907 como fue .enmendada en el año 1908 para “ Proveer el procedimiento en los casos de ter-cería sobre bienes muebles.” Leyes de 1907, pág. 308. La sección 19 de dicha ley prescribe lo siguiente:
“Sección 19. — Contra las sentencias dictadas en los juicios de tercería, podrá apelarse en él término de diez días, y en lá forma dispuesta por el- Código de Enjuiciamiento Civil, para las apelacio-nes en general. ’ ’ •
La apelante sostuvo y nosotros estuvimos de acuerdo con ella en que el procedimiento aquí establecido era uno independiente y que no fue seguido de acuerdo con las dis-posiciones de la ley de 1907. La forma de la demanda de tercería nos llevó a esa conclusión pues dicha demanda tiene un título y número como si fuera una acción independiente, y los documentos copiados en la exposición del caso demos-trativos del embargo original no tienen ningún título y nú-mero sino que simplemente dicen “Título.” En otras pa-labras, no tuvimos oportunidad de comparar el título en el asunto de tercería con el título en la primitiva acción para ver que el número y el título era el mismo. Un exa-men más cuidadoso de todos los documentos y datos su-ministrados por la apelada revela sin embargo el hecho de que si bien la demanda lleva el número 7001, que éste era también el número de la primitiva demanda, establecida por el demandante y apelante en el pleito original, y que todos los procedimientos fueron seguidos de conformidad con la *850ley de 1907. Ella embarg’ó o ejecutó después de obtener una sentencia. La apelada interpuso demanda de tercería y ob-tuvo sentencia a su favor. La apelación es contra esa sen-tencia, dictada en un procedimiento autorizado por di día ley ele 1907 la cual en su sección 19 limita el término para ape-lar a diez días.
La apelante sostuvo que toda vez que ella formuló una contestación y contrademanda a la demanda del tercerista levantando diferentes cuestiones litigiosas, la acción quedó fuera del alcance de la ley de 1907. La contestación y su-piuesta contrademanda, sin embargo, era en réplica a la de-manda de intervención presentada en el procedimiento de tercería. La sentencia fue claramente a favor del terce-rista cuyos derechos están determinados por la referida ley. Estamos ahora, por tanto, convencidos de que la sentencia estaba comprendida en los términos de esa ley.
En estas circunstancias la apelación debió haber sido in-terpuesta dentro de diez días a partir de la notificación de la sentencia, y corno la apelación no fue de tal modo inter-puesta debe ser desestimada. Así se resuelve.

Desestimada.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Aldrey, Hutchison y Franco Soto.